TAFT, J.
This action is one of case. The plaiütiff’s claim is that “by reason of condition of the defendant’s lot, it became and was a nusans, and that it (the plaintiff) had a right to recoveras damage caused by such nusans, the cost of filling the lot.” The court found that the defendant’s lot “was unsightly and disfigured and needed to be filled and graded to put it in proper and suitable condition.” This is not synonymous with nor equivalent to a finding that the lot became and was a nusans. The law will not declare a thing a nusans because it is unsightly and disfigured nor because it is not in a proper and suitable condition, nor because it is unpleasant to the eye and a violation of the rules of propriety and good taste, nor because the property of another is rendered less valuable. No fanciful notions are recognized. The law does not cater to men’s tastes, nor consult their convenience merely. It guards and upholds their material rights and shields them from unwarrantable invasion. In the absence of a finding that the lot was a nusans, the judgment below was correct. Had the finding been, that the lot was a nusans, we do not pass upon the question of the plaintiff’s right of recovery, as it is unnecessary.

Judgment affirmed.